Exhibit 77(e)(4) AMENDED SCHEDULE A with respect to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and ING INVESTMENT MANAGEMENT CO. Series Annual Sub-Adviser Fee (as a percentage of average daily net assets) ING Classic Money Market Fund 0.1125% ING GNMA Income Fund 0.2115% on first $1 billion of assets 0.1800% on next $4 billion of assets 0.1575% on assets thereafter ING High Yield Bond Fund 0.2295% on first $1 billion of assets 0.2025% on next $4 billion of assets 0.1800% on assets thereafter ING Institutional Prime Money Market Fund 0.04% ING Intermediate Bond Fund 0.0765%
